Per Curiam:

Appellant was convicted of receiving stolen goods, conspiracy, and accessory after the fact of a felony. Appellant’s codefendant was convicted of conspiracy and accessory after the fact of a felony.
The evidence at trial was sufficient to show that the code-fendants conspired to deal in stolen goods and that appellant received goods which he knew were stolen. No error of law affects appellant’s convictions for conspiracy and receiving stolen goods. We affirm the lower court’s judgment on these charges.
With respect to the conviction as an accessory, appellant did not deal with the principal felons; therefore, we reverse his conviction as an accessory on the same ground on which we reversed his codefendant’s conviction. State v. Hodge, 292 S. E. (2d) 600 (S. C. 1982).
*113We reverse appellant’s conviction as an accessory after the fact of a felony; otherwise, the judgment below is affirmed.